DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed September 04, 2020.  The preliminary amended claims 38-57, are currently pending.  Claims 1-37 have been cancelled.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/04/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lin Ma on 2/24/2022.

IN THE CLAIMS:
Claim 38 and 48 stand amended as follows.
Claim 38, line 7, the term “within a predefined time,” has been replaced with, 
-- within a predefined time, wherein the predefined time is based on a start and expiration time of a timer by the user equipment, -- 
Claim 38, line 8-9, the term “where, in response to the third system information area being an equivalent system information area to the first system information area,” has been replaced with 
-- wherein, when the third system information area being the same system information area as the first system information area, -- 
Claim 38, line 11, the term “where, in response to the third system information area” has been replaced with 
-- wherein, when the third system information area -- 
Claim 48, line 9, the term “within a predefined time,” has been replaced with, 
-- within a predefined time, wherein the predefined time is based on a start and expiration time of a timer by the user equipment, -- 
Claim 48, line 10-11, the term “where, in response to the third system information area being an equivalent system information area to the first system information area,” has been replaced with 
-- wherein, when the third system information area being the same system information area as the first system information area, -- 

-- wherein, when the third system information area -- 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited art reference(s) since the art(s) taken either individually or collectively neither teach nor render obvious a user equipment method (apparatus) in combination with other claimed limitation as a whole, features reciting a cell-specific system information message of another cell, applied a stored or acquired system information message of a third system information area within a predefined time, wherein the predefined time is based on a start and expiration time of a timer by the user equipment, wherein, the third system information area being the same system information area as the first system information area, the system information message for the first system information area is applied; and wherein, when the third system information area being a different system information area from the first system information area, a system information message for the different system information area is applied as in claim 38, with claim 48 recite similar/same limitation.
	INGALE et al (2020/0359310) cited as a closest prior art, discloses determining where the user equipment is in a cell of a wireless communications network (user equipment (UE) 102 is within cell communication network of cell 1 (104a), paras. 0209; the UE 102 is required to read both the Area-Id/SAID (System Information Area Identifier) and SCI (System Information Configuration Index) of each system information 
	The closest prior art INGALE disclose features for a user equipment, however, either singularly or in combination, fail to anticipate or render the above allowable features obvious.  Claims 39-47, and 49-57, further limit the allowable claims and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.